United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-2238
                                  ___________

Anthony Q. Harris,                         *
                                           *
            Appellant,                     *
                                           *
      v.                                   *
                                           *
City of Pagedale, a Municipal              *
Corporation; Darlene Crawley,              *
individually, and in her representative    *
capacity as Mayor and Chairperson of       *
the Board of Alderpersons of the City of   *
Pagedale; Pauline Catmet, individually,    *
and in her representative capacity as      *
Assistant Mayor and Alderperson of the     *   Appeal from the United States
Board of Alderpersons of the City of       *   District Court for the
Pagedale; Ronald McGee, individually,      *   Eastern District of Missouri.
and in his representative capacity as      *
Alderperson of the City of Pagedale;       *   [UNPUBLISHED]
Mary Carter, individually, and in her      *
representative capacity as Alderperson     *
of the City of Pagedale; John Wolf,        *
individually, and in his representative    *
capacity as Alderperson of the City of     *
Pagedale; Mary Evans, individually, and    *
in her representative capacity as          *
Alderperson of the City of Pagedale;       *
Rapheal Morris, individually, and in his   *
representative capacity as Alderperson     *
of the City of Pagedale; Jerry Simpson,    *
individually, and in his representative    *
capacity as City Clerk and member of       *
the Police Board of the City of Pagedale; *
Thomas M. Pierce, individually, and in *
his representative capacity as Acting     *
Chief of the City of Pagedale,            *
                                          *
             Appellees.                   *

                                    ___________

                             Submitted: April 18, 1997
                             Filed:      May 9, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                         ___________

PER CURIAM.

       Anthony Q. Harris appeals from an order of the District Court1 granting the
motions of the defendants for summary judgment in this 42 U.S.C. § 1983 action. We
conclude that on the undisputed facts the District Court correctly held that (1) Harris,
who was an at-will employee, had no property interest in continued employment with
the City of Pagedale, and therefore had no constitutional right to a pre-termination
hearing, and (2) Harris waived any right he may have had to a name-clearing hearing.
Because the case does not warrant extended discussion, the judgment of the District
Court is affirmed on the basis of that court's thorough and well-reasoned opinion. See
8th Cir. R. 47B.




      1
       The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, who presided over the case with the consent of the parties in
accordance with 28 U.S.C. § 636(c).

                                          -2-
A true copy.

      Attest:

          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                           -3-